[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16099
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:16-cr-00047-SCB-AEP-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

MARIS C. POWELL,
a.k.a. Maris Christopher Powell,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                   (June 22, 2017)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
      Thomas A. Burns, appointed counsel for Maris Powell in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18

L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of Powell’s appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Powell’s conviction and

sentence is AFFIRMED.




                                          2